DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/8/2021have been fully considered but they are not persuasive. 
Argument 1: Regarding independent claims 1, 9 and 15, the applicant argues that the amended claims overcome the present combination of references. 
Response 1: The examiner disagrees. Applicant’s arguments are moot because claim amendment has changed the scope of invention and new ground of rejection has been made further in view of Milkovich et al. (US 6,078,281).
Argument 2: Regarding amended claim 2, the applicant argues that cited references fail to disclose use of two different types of FFT. 
Response 2: The examiner disagrees. Applicant’s arguments are moot because claim amendment has changed the scope of invention and new ground of rejection has been made further in view of Albanese et al. (US 4,042,925).
Amendment to claims 1-6, 8-20 has been acknowledged. 
Amendment to claims 1-4, 6, 8, 10-12, 14, 16-18 and 20 overcomes 112(b) rejection.
Amendment to claim 1 overcomes 112(d) rejection for claim 7. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brookner et al. (US 2016/0054439 A1), in view of Cataldo (US 6,633,253 B2), and further in view of Milkovich et al. (US 6,078,281).
Regarding Claim 1, Brookner et al. (‘439) discloses “a method comprising, by a computing system: transmitting, using a radar transceiver (para 42: Fig. 1a is a block diagram illustrating an exemplary radar system architecture 10 in accordance with an embodiment…as shown, the radar system architecture 10 includes: a signal processing and control section 12, a plurality of transmit/receive (T/R) modules 14, and a dispersive array 16. As will be described in greater detail, the dispersive array 16 may include a plurality of rows 16a,…,16n of radiating elements) a first number of radar pulses at a first pulse repetition frequency (PRF) (claim 2: generate multiple successive radar waveforms at a first pulse repetition frequency (PRF) to form a first coherent processing interval (CPI)); 
determining a first value from a first radar data received in response to the first number of radar pulses (claim 2: process return data received during at least the first and second CPIs using MLE to generate an estimate of target azimuth angle, wherein the different PRFs associated with the first and second CPIs are used to reduce Doppler ambiguity), 
transmitting a second number of radar pulses at a second PRF (claim 2: generate multiple successive radar waveforms at a second PRF to form a second CPI, the second PRF being different from the first PRF); 
determining a second value in response to the second number of radar pulses (claim 2: process return data received during at least the first and second CPIs using MLE to generate an estimate of target azimuth angle, wherein the different PRFs associated with the first and second CPIs are used to reduce Doppler ambiguity).” 
Brookner et al. (‘439) describes that the different PRFs associated with the first and second CPIs are used to reduce Doppler ambiguity (para 42). However, Brookner et al. (‘439) does not explicitly disclose “determining a first value identifying a first object”, “the first value being higher than a predetermined threshold value indicates a presence of the first object,”; that the second PRF “corresponds to a first Doppler frequency shift associated with the first object”, “determining a second value about the first object” and “outputting at least a velocity of the first object according to the second value.”
Cataldo (‘253) describes the utilization of multiple pulse repetition frequency has the ability to resolve Doppler and/or range ambiguity and therefore is in the same filed of endeavor. Cataldo (‘253) discloses “determining a first value identifying a first object (Fig. 2:  Subarray 1 Store N Data points…Spectral processing N data points; Fig. 3);
the first value being higher than a predetermined threshold value indicates a presence of the first object (col 16 lines 3-16: One of the basic moving target detection philosophy employed is to perform simple envelope and threshold detections on those range-Doppler cells falling in the pulse Doppler region); 
determining a second value about the first object (Fig. 2:  Subarray 2 Store N Data points…Spectral processing N data points; Fig. 3: generate Wc and Wm… subtract corresponding RDBs of subarray 2 from subarray 1; Col 3 lines 3-27: It is implemented in a special array (which may be formed by combining;  the two identical receiving arrays)…when the radar data is spectrally processed and subtracted from each other…the object of this invention is to further process the radar data from two synthetic arrays and determine very accurately the range, relative radial velocity and angular position of the target (within the resolution of a Doppler bin or better)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Brookner et al. (‘439) with the teaching of Cataldo (‘253) to determine very accurately the range, relative radial velocity and angular position of the target [Cataldo (‘253) - Col 3 lines 3-27].
Milkovich et al. (‘281) is in the field of pulse Doppler radar. Milkovich et al. (‘281) teaches that the second PRF “corresponds to a first Doppler frequency shift associated with the first object (column 27 line 54 – column 28 line 12: a design approach using two of two PRFs has been identified that provides all the features needed to resolve range ambiguity…given a new detection in any PRF only the range ambiguity must be resolved (Doppler ambiguity has already been resolved), the target measured data is recorded and flagged for range ambiguity resolution on the next PRF change…based on the measured Doppler of the flagged target, a Doppler window wide enough to account for frequency changes in moving from previous scan position to current scan is used to search all the range bins in the Doppler window in the second PRF…each new detection identified in PRF-1 is paired with detections in PRF-2 that fall within the Doppler window)”, and “outputting at least a velocity of the first object according to the second value (column 25 lines 42-64: the two PRF approach resolves ambiguity by first removing both the radar movement and the target movement from the second PRF range measurement and then using the range gate position of the target in both PRFs to determine the range fold…Knowing the radar position on PRF-1 and PRF-2 makes it easy to correct for radar movement…Knowing target Doppler unambiguous frequency provides an accurate range change measurement to correct for target motion)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Brookner et al. (‘439)/Cataldo (‘253) with the teaching of Milkovich et al. (‘281) for enhanced radar performance (Milkovich et al. (‘281) - Col 2 line 59 – column 3 line 3).
Regarding Claim 7, which is dependent on independent claim 1, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) discloses the method of claim 1. Brookner et al. (‘439) describes that the different PRFs associated with the first and second CPIs are used to reduce Doppler ambiguity (para 42). However, Brookner et al. (‘439)/Milkovich et al. (‘281) does not explicitly disclose “the first PRF is lower than the second PRF.”
Cataldo (‘253) describes the utilization of multiple pulse repetition frequency has the ability to resolve Doppler and/or range ambiguity and therefore is in the same filed of endeavor. Cataldo (‘253) discloses “the first PRF is lower than the second PRF (col 13 lines 56: 60: 1) Basic System is with one aperture, one PRF and one transmission frequency. If the ambiguous range and or velocity is to be increased another PRF and/or transmission frequency is implemented in the second aperture).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Brookner et al. (‘439)/Milkovich et al. (‘281) with the teaching of Cataldo (‘253) to determine very accurately the range, relative radial velocity and angular position of the target (Cataldo (‘253) - Col 3 lines 3-27).
Regarding independent Claim 9, which is a corresponding computer-readable non-transitory storage media claim of independent method claim 1, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) discloses all the claimed invention as shown above for Claim 1. Brookner et al. (‘439) further discloses “One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to perform operations (para 70: The rectangular elements (typified by element 252 in FIG. 9) are herein denoted “processing blocks” and may represent computer software instructions or groups of instructions]; [para 71: Alternatively, the processing blocks may represent operations performed by functionally equivalent circuits such as a digital signal processor circuit, an application specific integrated circuit (ASIC), or a field programmable gate array (FPGA). Some processing blocks may be manually performed while other processing blocks may be performed by a processor. The flow diagram does not depict the syntax of any particular programming language. Rather, the flow diagram illustrates the functional information one of ordinary skill in the art requires to fabricate circuits and/or to generate computer software to perform the required processing]; [para 74: t may also include, for example, a reconfigurable hardware unit (e.g., an FPGA, a PLA, etc.) that is configured with configuration data to perform a task or function. It may further include, for example, a programmed or programmable processor or processors that have associated software to perform a task or function. As such, a reconfigurable or programmable unit is considered “configured to” perform a task or function if it has access to a memory or storage device having configuration data or software that is capable of carrying out the task or function when loaded into the reconfigurable or programmable unit).”
Regarding independent Claim 15, which is a corresponding computer-readable non-transitory storage media claim of independent method claim 1, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) discloses all the claimed invention as shown above for Claim 1. Brookner et al. (‘439) further discloses “one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the computing system to perform operations (para 70: The rectangular elements (typified by element 252 in FIG. 9) are herein denoted “processing blocks” and may represent computer software instructions or groups of instructions]; [para 71: Alternatively, the processing blocks may represent operations performed by functionally equivalent circuits such as a digital signal processor circuit, an application specific integrated circuit (ASIC), or a field programmable gate array (FPGA). Some processing blocks may be manually performed while other processing blocks may be performed by a processor. The flow diagram does not depict the syntax of any particular programming language. Rather, the flow diagram illustrates the functional information one of ordinary skill in the art requires to fabricate circuits and/or to generate computer software to perform the required processing]; [para 74: t may also include, for example, a reconfigurable hardware unit (e.g., an FPGA, a PLA, etc.) that is configured with configuration data to perform a task or function. It may further include, for example, a programmed or programmable processor or processors that have associated software to perform a task or function. As such, a reconfigurable or programmable unit is considered “configured to” perform a task or function if it has access to a memory or storage device having configuration data or software that is capable of carrying out the task or function when loaded into the reconfigurable or programmable unit).”

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brookner et al. (US 2016/0054439 A1)/Cataldo (US 4,042,925)/Milkovich et al. (US 6,078,281), and further in view of Albanese et al. (US 4,042,925).
Regarding Claim 2, which is dependent on independent Claim 1, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) discloses all the claimed invention. Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) does not explicitly disclose “performing a first fast Fourier transform (FFT) on the first radar data to obtain a low- resolution shift value of the first object; and performing a second fast Fourier transform (FFT) on a .”
Albanese et al. (‘925) is in the field of radar communications. Albanese et al. (‘925) teaches “performing a first fast Fourier transform (FFT) on the first radar data to obtain a low- resolution shift value of the first object; and performing a second fast Fourier transform (FFT) on a second radar data to obtain a high-resolution shift value of the first object, wherein the first FFT and the second FFT are different algorithms (column 13 lines 20-41: the 128 point Discrete Fourier Transform (DFT) Processor is typically implemented using the Cooley-Tukey Fast Fourier Transform (FFT) algorithm…these 2 point or Radix 2 DFT matrices can be implemented…the total number of complex multiplications (and additions and subtractions) is significantly reduced using the Cooley-Tukey algorithm, and it is therefore appropriately referred to as a "Fast" FFT arrangement…other derivative FFT algorithms which use both Radix 4 and Radix 8 matrix operations have been developed…for specific input sequences…while the Radix algorithm is employed in the system of the present invention, it will be understood that the invention is by no means limited thereto; column 5 lines 34-45: radar, Doppler shift calculation)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) with the teaching of Albanese et al. (‘925) to reduce Doppler ambiguity more effectively in object detection.
Regarding Claim 10, which is dependent on independent claim 9, and which is a corresponding computer-readable non-transitory storage media claim of method claim 2, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Moss (‘328) discloses all the claimed invention as shown above for Claim 2.
Regarding Claim 16, which is dependent on independent claim 15, and which is a corresponding system claim of method claim 2 Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Moss (‘328) discloses all the claimed invention as shown above for Claim 2.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brookner et al. (US 2016/0054439 A1)/Cataldo (US 6,633,253 B2)/Milkovich et al. (US 6,078,281), and further in view of Moss (US 2018/0136328 A1).
Regarding Claim 5, which is dependent on independent claim 1, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) discloses the method of claim 1. Brookner et al. (‘439) further discloses “determining a third value corresponding to a second object based, at least in part, on the first radar data received in response to the first number of radar pulses (claim 2: process return data received during at least the first and second CPIs using MLE to generate an estimate of target azimuth angle, wherein the different PRFs associated with the first and second CPIs are used to reduce Doppler ambiguity),”
transmitting a third number of radar pulses at a third PRF, wherein the third PRF corresponds to a second Doppler frequency shift associated with the second object (claim 2: generate multiple successive radar waveforms at a first pulse repetition frequency (PRF) to form a first coherent processing interval (CPI); para 42: Fig. 1a is a block diagram illustrating an exemplary radar system architecture 10 in accordance with an embodiment. As shown, the radar system architecture 10 includes: a signal processing and control section 12, a plurality of transmit/receive (T/R) modules 14, and a dispersive array 16. As will be described in greater detail, the dispersive array 16 may include a plurality of rows 16a,…,16n of radiating elements);
Brookner et al. (‘439)/Milkovich et al. (‘281) does not explicitly disclose “the second object is identified based on the third value satisfying  a predetermined threshold value”, “performing a third fast Fourier transform (FFT) on a third radar data received in response to the third number of radar pulses.”
Cataldo (‘253) teaches “the second object is identified based on the third value satisfying  a predetermined threshold value (col 16 lines 3-16: One of the basic moving target detection philosophy employed is to perform simple envelope and threshold detections on those range-Doppler cells falling in the pulse Doppler region).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Brookner et al. (‘439) with the teaching of Cataldo (‘253) to determine very accurately the range, relative radial velocity and angular position of the target (Cataldo (‘253) - Col 3 lines 3-27).
Moss (‘328) teaches “performing a third fast Fourier transform (FFT) on a third radar data received in response to the third number of radar pulses (Claim 3: the radar system is configured to: process of the frequency ramps in a cycle using a first, Fast Fourier Transform (FFT), to acquire target information at different ranges in a plurality of complex vectors that corresponds to the number of the frequency ramps in a cycle; and analyze one vector element at a time for all complex vectors using a second FFT and then create a two-dimensional matrix in the Doppler domain comprising data regarding range and relative speed)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)  with the teaching of Moss (‘328) to reduce Doppler ambiguity more effectively in object detection.
Regarding Claim 13, which is dependent on independent claim 9, and which is a corresponding computer-readable non-transitory storage media claim of method claim 5, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Moss (‘328) discloses all the claimed invention as shown above for Claim 5.
Regarding Claim 19, which is dependent on independent claim 15, and which is a corresponding system claim of method claim 5, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Moss (‘328) discloses all the claimed invention as shown above for Claim 5.

Claims 3-4, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brookner et al. (US 2016/0054439 A1)/Cataldo (US 6,633,253 B2)/Milkovich et al. (US 6,078,281), and further in view of Akamine et al.  (US 2019/0212430 A1).
Regarding Claim 3, which is dependent on independent Claim 1, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) discloses the method of claim 1. Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) does not explicitly disclose “determining a frequency bin corresponding to the low-resolution shift value.”
Akamine et al.  (US ‘430) teaches “determining a frequency bin corresponding to the low-resolution shift value (Claim 1: a shift amount calculation unit configured to calculate a shift amount in frequency due to Doppler effect, based on a traveling speed of the vehicle and the object orientation).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) with the teaching of Akamine et al.  (US ‘430) to detect object in the field of view of the vehicle radar.
Regarding Claim 4, which is dependent on Claim 3, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Akamine et al. (US ‘430) discloses the method of claim 3. Brookner et al. (‘439)/Akamine et al. (US ‘430) does not explicitly disclose “the frequency bin is associated with the first object based on the first value being higher than a predetermined threshold value”.
Cataldo (‘253) describes the utilization of multiple pulse repetition frequency has the ability to resolve Doppler and/or range ambiguity and therefore is in the same filed of endeavor. Cataldo (‘253) discloses “the frequency bin is associated with the first object based on the first value being higher than a predetermined threshold value (col 16 lines 3-16: One of the basic moving target detection philosophy employed is to perform simple envelope and threshold detections on those range-Doppler cells falling in the pulse Doppler region).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Brookner et al. (‘439)/Milkovich et al. (‘281)/Akamine et al. (US ‘430) with the teaching of Cataldo (‘253) to determine very accurately the range, relative radial velocity and angular position of the target [Cataldo (‘253) - Col 3 lines 3-27].
Regarding Claim 11, which is dependent on independent claim 9, and which is a corresponding computer-readable non-transitory storage media claim of method claim 3, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Akamine et al. (US ‘430) discloses all the claimed invention as shown above for Claim 3.
Regarding Claim 12, which is dependent on claim 11, and which is a corresponding computer-readable non-transitory storage media claim of method claim 4, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Akamine et al. (US ‘430) discloses all the claimed invention as shown above for Claim 4.
Regarding Claim 17, which is dependent on independent claim 15, and which is a corresponding system claim of method claim 3, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Akamine et al. (US ‘430) discloses all the claimed invention as shown above for Claim 3.
Regarding Claim 18, which is dependent on claim 17, and which is a corresponding system claim of method claim 4, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Akamine et al. (US ‘430) discloses all the claimed invention as shown above for Claim 4.
Claim 6, 14 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brookner et al. (US 2016/0054439 A1)/Cataldo (US 6,633,253 B2)/Milkovich et al. (US 6,078,281), and further in view of Zhang et al.  (US 2018/0183650 A1).
Regarding Claim 6, which is dependent on independent Claim 1, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) discloses the method of claim 1. , Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) does not explicitly disclose “filtering one or more data points of the first radar data that is lower than a predetermined received signal strength indicator (RSSI) threshold value.”
Zhang et al.  (‘650) teaches “filtering one or more data points of the first radar data that is lower than a predetermined received signal strength indicator (RSSI) threshold value (Claim 6: selectively filtering data for preprocessing at least one time series of information, wherein the information is associated with a received signal strength indicator (RSSI)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Brookner et al. (‘439)/Cataldo (‘253)  with the teaching of Zhang et al.  (‘650) for more reliable object detection.
Brookner et al. (‘439) further discloses “determining the first PRF based, at least in part,  on remaining data points of the first radar data, that are not filtered according to the predetermined RSSI threshold value (Claim 2: determining a first coherent processing interval).”
Regarding Claim 14, which is dependent on independent claim 9, and which is a corresponding computer-readable non-transitory storage media claim of method claim 
Regarding Claim 20, which is dependent on independent claim 15, and which is a corresponding system claim of method claim 6, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Zhang et al.  (‘650) discloses all the claimed invention as shown above for Claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brookner et al. (US 2016/0054439 A1)/Cataldo (US 6,633,253 B2)/Milkovich et al. (US 6,078,281)/Moss (US 2018/0136328 A1), and further in view of Takabayashi et al. (US 2011/0295549 A1).
Regarding Claim 8, which is dependent on Claim 5, Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Moss (‘328) discloses the method of claim 5. Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281) does not explicitly disclose “providing the second Doppler value for subsequent trajectory prediction.”
Takabayashi et al. (‘549) teaches “providing the second Doppler value for subsequent trajectory prediction (paragraph 113: The position of a correlated stationary object (including a Doppler velocity when the Doppler velocity is observed), the number for the stationary object, and estimation values (of the position and the speed) of the stationary object are output from the stationary object tracking unit 120. In conversion to the stationary-object-referenced coordinate system, the coordinates of time-series data on each stationary object position (and the Doppler velocity) is converted into the coordinate system using the reference stationary object (corresponding to the stationary object 1 in the above-mentioned example) as its origin, using estimated positions of each stationary object. The trajectory estimation unit uses the positions of each stationary object supplied thereto one after another to estimate the trajectory including the estimation value of the yaw angular velocity, and outputs the estimated trajectory to the bias correction unit 840).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of , Brookner et al. (‘439)/Cataldo (‘253)/Milkovich et al. (‘281)/Moss (‘328)  with the teaching of Takabayashi et al. (‘549) to estimate target location reliably.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dai et al. (US 2015/0130654 A1) discloses pulse signal setting device, radar apparatus, method and program of setting pulse signal. Dai et al. (‘654) describes that a pulse signal setting unit is applied for a radar apparatus that performs pulse pairing on the complex reception signals by calculating phase change amounts for every predetermined number of sweeps, each complex reception signal obtained from a reflection wave caused by a transmitted pulse signal and reflected on a target object The pulse signal setting unit includes a setting module configured to set a plurality of set transmission timings, each timing different, by a predetermined period of time, from a reference transmission timing having a predetermined repetition cycle. The setting 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 .




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648